FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                          August 27, 2013

                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court

 WILLIAM R. STEVENSON,

           Petitioner–Appellant,

 v.
                                                             No. 13-1147
 WARDEN RAE TIMME; JOHN                            (D.C. No. 1:12-CV-02175-WJM)
 SUTHERS, The Attorney General of the                         (D. Colo.)
 State of Colorado,

           Respondents–Appellees.



               ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before LUCERO, McKAY, and MURPHY, Circuit Judges.


       William Stevenson, a state prisoner proceeding pro se, seeks a certificate of

appealability (“COA”) to appeal the district court’s denial of his 28 U.S.C. § 2254 habeas

petition. We deny a COA and dismiss the appeal.

                                             I

       In 2008, Stevenson was convicted in Colorado state court of aggravated robbery.


       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
He was sentenced to twenty-four years’ imprisonment. The Colorado Court of Appeals

affirmed his conviction and sentence on direct review. Stevenson did not seek state post-

conviction relief. In a federal habeas petition, Stevenson asserted three claims: (1) his

arrest was not supported by probable cause, rendering any evidence gathered subsequent

to his arrest inadmissible under the Fourth Amendment; (2) his Miranda warning was

inadequate; and (3) his Sixth Amendment right to a speedy trial was violated. Stevenson

later amended his application to include a claim of ineffective assistance of counsel. The

district court concluded that Stevenson’s speedy trial and ineffective assistance of

counsel claims had not been exhausted, and gave Stevenson an opportunity to withdraw

those claims. After Stevenson elected to proceed only with claims one and two, the

district court denied relief and declined to grant a COA. Stevenson now seeks a COA

from this court.1

                                             II

       A petitioner may not appeal the denial of habeas relief under § 2254 without a

COA. 28 U.S.C. § 2253(c)(1)(A). We will grant a COA only if Stevenson shows “that

reasonable jurists could debate whether (or, for that matter, agree that) the petition should


       1
         The district court entered final judgment on March 12, 2013. Stevenson then had
thirty days to file a notice of appeal. Fed. R. App. P. 4(a)(1)(A). He filed his notice of
appeal on April 12, 2013—thirty-one days after judgment had been entered. However,
under the prison mailbox rule, “a pro se prisoner’s notice of appeal will be considered
timely if given to prison officials for mailing prior to the filing deadline.” Price v.
Philpot, 420 F.3d 1158, 1163-64 (10th Cir. 2005). The certificate of mailing attached to
Stevenson’s notice of appeal was dated April 10, 2013, and thus his appeal is timely.

                                             -2-
have been resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quotations omitted). To prevail on the merits, Stevenson must demonstrate that

the state courts’ adjudication of his claims either “resulted in a decision that was based on

an unreasonable determination of the facts in light of the evidence presented” or was

“contrary to, or involved an unreasonable application of, clearly established Federal law.”

§ 2254(d)(1), (2). Because Stevenson proceeds pro se, we construe his filings liberally;

however, “we do not assume the role of advocate.” Yang v. Archuleta, 525 F.3d 925,

927 n.1 (10th Cir. 2008) (quotation omitted).

       On appeal, Stevenson claims that the district court erred in determining that he

was provided a full and fair opportunity to litigate his Fourth Amendment claim in state

court. “[A] state prisoner may not be granted federal habeas corpus relief on the ground

that evidence obtained in an unconstitutional search or seizure was introduced at his trial”

if “the State has provided an opportunity for full and fair litigation of a Fourth

Amendment claim.” Stone v. Powell, 428 U.S. 465, 494 (1976) (footnote omitted).

“Opportunity for full and fair consideration includes, but is not limited to, the procedural

opportunity to raise or otherwise present a Fourth Amendment claim,” a “full and fair

evidentiary hearing,” and “at least colorable application of the correct Fourth Amendment

constitutional standards.” Gamble v. Oklahoma, 583 F.2d 1161, 1165 (10th Cir. 1978)

(quotation and footnote omitted).

       The state trial court held an evidentiary hearing on Stevenson’s motion to
                                             -3-
suppress, during which the investigating detective and Stevenson were carefully

questioned, before concluding that the arrest was lawful. And the Colorado Court of

Appeals upheld that determination, colorably applying the correct standard for probable

cause. Stevenson’s disagreement with the precedent applied and the conclusions reached

by the state courts does not demonstrate an “unconscionable” breakdown in the state

court proceedings. Id. at 1165 n.3. We agree with the district court that Stevenson had a

full and fair opportunity to litigate his Fourth Amendment claim in state court. See

Smallwood v. Gibson, 191 F.3d 1257, 1265 (10th Cir. 1999) (habeas relief barred

because Fourth Amendment claims were adequately presented at trial and considered on

direct appeal under appropriate Supreme Court precedent).

       Stevenson also argues that the district court failed to make its own factual

determinations in evaluating the sufficiency of his Miranda warnings and improperly

concluded those warnings were adequate. But under Supreme Court precedent, the

“inquiry is simply whether the warnings reasonably convey to a suspect his rights as

required by Miranda.” Florida v. Powell, 559 U.S. 50, 60 (2010) (quotation and

alterations omitted). The state courts reasonably concluded that that threshold was

satisfied. The Colorado Court of Appeals rejected Stevenson’s Miranda claim based on

credible testimony that Stevenson demonstrated willingness to speak with the

investigating detective after his Miranda rights were recited to him at the time of his

arrest and again at the police station. Both times, Stevenson knowingly and voluntarily

waived his rights. See Colorado v. Spring, 479 U.S. 564, 573-74 (1987) (setting forth
                                             -4-
standard for knowing and voluntary waiver of Miranda rights).

       Stevenson complains that the district court analyzed the state court decision rather

than considering the facts and law independently. But the district court properly

evaluated the state court’s adjudication of his claim against the applicable standard for

habeas relief. See § 2254(d)(2). Stevenson failed to provide clear and convincing

evidence to rebut the state courts’ factual determinations, and thus those determinations

are presumed correct. See § 2254(e). For this reason, Stevenson’s final contention that

he should have been afforded an evidentiary hearing also lacks merit. See Anderson v.

Attorney Gen. of Kan., 425 F.3d 853, 859 (10th Cir. 2005) (“[A]n evidentiary hearing is

unnecessary if the claim can be resolved on the record.”). We are in substantial

agreement with the reasoning of the district court and conclude that reasonable jurists

could not debate its rulings.

                                            III

       For the foregoing reasons, we DENY a COA and DISMISS the appeal. We

GRANT Stevenson’s motion to proceed in forma pauperis.

                                                  Entered for the Court



                                                  Carlos F. Lucero
                                                  Circuit Judge




                                            -5-